 

 

[gkfs13xlic4c000001.jpg]

 

EXHIBIT 10.1

 

 

August 1, 2019  - OFFER LETTER

 

Michael Hurlston

 

 

 

Dear Michael,

 

I am pleased to offer you the position of President and Chief Executive Officer
of Synaptics Incorporated (“Synaptics”), reporting to the Board of Directors of
Synaptics (the “Board”).  In addition, the Board will appoint you as a Director
of Synaptics.  Your expected start date for the position and appointment as
Director is to be determined but must be no later than October 1, 2019.  You
will receive a monthly salary of $58,333.33 that will be paid on the 15th and
last day of each month (corresponding to an annual salary of $700,000).  You
will not receive additional compensation for your service as a Director of
Synaptics.

 

You are eligible to receive an annual incentive target of 130% of your base
salary for each Synaptics fiscal year.  Any annual incentive payable in
Synaptics’ fiscal year 2020 will be prorated to the beginning of that fiscal
year. Payment of the incentive will be based first on company-wide performance.

 

You will be eligible to participate in Synaptics’ management equity incentive
program.  For Synaptics’ 2020 fiscal year, subject to the approval of the Board,
you will receive an amount of Deferred Stock Units (“RSUs”) corresponding to a
$1,500,000 equity value, an amount of Deferred Stock Award for Market Stock
Units (“MSUs”) corresponding to a $1,500,000 equity value, and an amount of
Performance Stock Units (“PSUs”) corresponding to a $1,500,000 equity
value.  Your RSUs will vest as follows: 1/3 of the RSUs shall vest on October
31, 2020, 1/3 on October 31, 2021, and 1/3 on October 31, 2022.  Your MSUs will
vest as follows:  1/3 of the MSUs shall vest on September 30, 2020, 1/3 on
September 30, 2021, and 1/3 on September 30, 2022.  Your PSUs will vest as
follows: 1/3 of the PSUs shall vest on October 31, 2020, 1/3 on October 31,
2021, and 1/3 on October 31, 2022.

 

In addition to the foregoing equity award, subject to the approval of the Board,
you will receive an Initial Equity Award of an amount of RSUs corresponding to a
$2,000,000 equity value and an amount of MSUs corresponding to a $5,000,000
equity value. Your RSUs and MSUs will vest as follows: 1/4 of each such RSU and
MSU grants will vest on the date that is one year from your employment start
date, and 1/4 will vest each year thereafter on the anniversary of your
employment start date such that your two awards will be fully vested on the
fourth anniversary of your employment start date.

 

In addition to the Initial Equity Award, subject to the approval of the Board,
on November 9, 2019, you will receive an Inducement Equity Award of an amount of
RSUs corresponding to a $5,000,000 equity value and an amount of MSUs
corresponding to a $1,000,000 equity value.  The terms of the Inducement Equity
Award will be the same as the Initial Equity Award, except that the Inducement
Equity Award will fully vest in the event that you are terminated without Good
Cause or you resign with Good Reason, as those terms are defined in the
Synaptics Severance Policy for Principal Executive Officers.  The Inducement
Equity Award will be withdrawn in the event that the merger between Finisar
Corporation and II-VI Incorporated has not closed prior to November 9, 2019, or
if you receive the closing incentive payment due to you in connection with the
merger.

Synaptics Incorporated l 1251 McKay l San Jose, CA 95131 USA

Ph: 408.904.1100 l Fax: 408. 904.1110

www.synaptics.com

--------------------------------------------------------------------------------

 

 

For all equity awards, MSU achievement will be based on the Synaptics total
shareholder return performance and PSU achievement will be based on Synaptics’
attainment of certain levels of non-GAAP earnings per share, each as determined
by the Board.  The terms, including vesting schedules and performance periods,
of the RSU, MSU and PSU awards are as determined by the Board and are contingent
on your execution of grant notices and agreements in forms previously approved
by the Board.  Vesting of the RSUs, MSUs, and PSUs is contingent on your
continued employment with Synaptics.

 

Upon approval of the Board, you will be designated an “Executive” under the
Synaptics Incorporated Change of Control Severance Policy for Principal
Executive Officers and a “Covered Executive” under the Synaptics Incorporated
Severance Policy for Principal Executive Officers, the current versions of which
are attached to this offer letter for your reference.  You agree to resign your
position as Director of Synaptics as a pre-condition for receiving any severance
or other payments or benefits under either Severance Policy.

 

Your employment with Synaptics is for no specified period and constitutes “at
will” employment.  As a result, you are free to resign at any time, for any
reason, or for no reason.  Similarly, Synaptics is free to conclude its
employment relationship with you at any time, with or without cause.

 

I have enclosed our standard Proprietary Information and Invention Assignment
Agreement regarding protection of confidential information and assignment of
inventions.  If you accept this offer, it is required as a condition of your
employment that you return a signed copy of that agreement.  

 

In order to accept Synaptics’ offer, please sign and date this letter in the
space provided below.  This offer is extended with the understanding that your
appointment will be announced no later than August 5, 2019, and that you will
join Synaptics as soon as practicable but in no event more than 60 days after
your appointment is announced.  We would therefore appreciate a response no
later than August 1, 2019.  This letter, along with the agreement relating to
proprietary rights between you and Synaptics, sets forth the terms of your
employment with Synaptics, and supersedes any prior representations or
agreements, whether written or oral.  This letter may not be modified or amended
except by a written agreement signed by Synaptics and by you.

 

Michael, we are really looking forward to your continued contributions to
Synaptics and adding your experience and energy to our growing company.

 

 

Sincerely,

 

/s/ Nelson Chan

 

Nelson Chan

Executive Chairman

 

 

ACCEPTED AND AGREED TO

this 1st day of August, 2019

 

 

Signature:

/s/ Michael Hurlston

Michael Hurlston

 

Attachments

 

Synaptics Incorporated l 1251 McKay l San Jose, CA 95131 USA

Ph: 408.904.1100 l Fax: 408. 904.1110

www.synaptics.com